Exhibit 10.1
BASIC ENERGY SERVICES, INC.


KEY EMPLOYEE RETENTION BONUS PLAN
(Eligible Employees)


This Key Employee Retention Bonus Plan (the “Plan”) is made and executed by
Basic Energy Services, Inc., a Delaware corporation (the “Company”), to provide
for certain retention bonuses to those Eligible Employees (as defined below) of
the Company and its Affiliates (as defined below) that the Company would like to
retain under the circumstances described below.
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is essential and in the best interest of the Company and its stockholders to
retain the services of the Eligible Employees through the end of the Retention
Period (as defined below) and incentivize them to continue to provide their best
efforts to maximize the value of the Company; and
WHEREAS, to induce certain Eligible Employees to remain in the service of the
Company and its Affiliates through the end of the Retention Period, the Company
and its Affiliates desire to adopt this Plan to provide such Eligible Employees
with certain retention bonuses.


ARTICLE I


DEFINITIONS


1.1 Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set out below, unless their context clearly
indicates to the contrary.


a.“Affiliate” means an organization that is aggregated and treated as a single
employer with the Company under Code Section 414(b) (controlled group of
corporations) or Code Section 414(c) (group of trades or businesses under common
control), as applicable, but using an “at least 50 percent” rather than an “at
least 80 percent” control level.
b.“Board” means the Board of Directors of the Company.
c.“Cause” means, unless otherwise defined in an Employment Agreement in which
case the definition in the Employment Agreement shall govern if there is a
conflict in definitions, any of the following: (i) Eligible Employee’s
conviction by a court of competent jurisdiction of (A) a crime involving moral
turpitude or (B) a felony, or entering a plea of nolo contendere or a settlement
agreement to either such crime by the Eligible Employee; (ii) the commission by
the Eligible Employee of a material act of fraud upon the Company or any
Affiliate; (iii) the material misappropriation of funds or property of the
Company or any Affiliate by the Eligible Employee; (iv) the knowing engagement
by the Eligible Employee, without the written approval of the Board or the
Compensation Committee, in any material activity which directly competes with
the business of the Company or any Affiliate, or which the Board or the
Compensation Committee determines in good faith would directly result in a
material injury to the business or reputation of the Company or any Affiliate;
(v) any misconduct by the Eligible Employee related to the Eligible Employee’s
employment, including but not limited to dishonesty, disloyalty, disorderly
conduct, harassment of other employees or third parties, abuse of alcohol or
controlled substances, or other violations of the Company’s personnel policies,
rules, or code of business conduct and ethics; or (vi) (A) the material breach
by Eligible Employee of any material provision of his Employment Agreement, if
any, or (B) the willful, material, and repeated nonperformance of Eligible
Employee’s duties to the Company or any Affiliate (other than by reason of
Eligible Employee’s illness or incapacity), but only under clause (vi)(A) or (B)
after written notice from the Board or Compensation Committee of such material
breach or nonperformance (which notice specifically identifies the manner and
sets forth specific facts, circumstances and examples in which the Board or the
Compensation Committee believes that Eligible Employee has breached the
Agreement or not substantially performed his duties) and Eligible Employee’s
continued willful failure to cure such breach (if capable of being cured) or
nonperformance within the time period set by the Board or the Compensation
Committee but in no event less than thirty (30) business days after Eligible
Employee’s receipt of such notice; and, for purposes of this clause (vi), no act
or failure to act on Eligible Employee’s part shall be deemed “willful” unless
it is done







--------------------------------------------------------------------------------

Exhibit 10.1
or omitted by Eligible Employee without Eligible Employee’s reasonable belief
that such action or omission was in the best interest of the Company. Assuming
disclosure of the pertinent facts, any action or omission by Eligible Employee
after consultation with, and in accordance with the advice of, legal counsel
reasonably acceptable to the Company shall be deemed to have been taken in good
faith and to not be willful under this Agreement.
d.“Code” means the Internal Revenue Code of 1986, as amended.
e.“Committee” means the Compensation Committee of the Board or such other
committee as may be designated by the Board in its sole discretion to administer
this Plan, which Committee shall consist of three or more members.
f.“Company” means Basic Energy Services, Inc., a Delaware corporation, and its
successors and assigns, including a successor or assignee pursuant to Section
4.7.
g.“Compensation Committee” means the Compensation Committee of the Board.
h.“Disability” means, unless otherwise defined in an Employment Agreement in
which case the definition in the Employment Agreement shall govern if there is a
conflict in definitions, any of the following: Eligible Employee is entitled to
receive long-term disability (“LTD”) income benefits under the LTD plan or
policy maintained by the Company that covers Eligible Employee. If, for any
reason, Eligible Employee is not covered under such LTD plan or policy, then
“Disability” shall mean a “permanent and total disability” as defined in Section
22(e)(3) of the Code and Treasury regulations thereunder. Evidence of such
Disability shall be certified by a physician acceptable to both the Company and
Eligible Employee. If the parties are not able to agree on the choice of a
physician, each shall select one physician who, in turn, shall select a third
physician to render such certification. All costs relating to the determination
of whether Eligible Employee has incurred a Disability shall be paid by the
Company. Eligible Employee agrees to submit to any examinations that are
reasonably required by the attending physician or other healthcare service
providers to determine whether he has a Disability.
i.“Effective Date” means September 30, 2020, which is the date of the Plan’s
adoption by the Board.
j.“Eligible Employee” means an Employee listed on Exhibit A to this Plan who is,
at the time of determination, employed on a full-time basis by the Company or an
Affiliate. Notwithstanding any other provision of this Plan, any Eligible
Employee who ceases to be an Employee for any reason other than a Qualifying
Termination before any Retention Bonus is paid under this Plan shall be deemed
to have been automatically removed from the list of Eligible Employees on
Exhibit A to this Plan, shall no longer be considered to be an Eligible
Employee, and shall no longer be entitled to receive any Retention Bonus under
this Plan.
k.“Employee” means a person who is treated by the Company or an Affiliate as an
employee for tax purposes.
l.“Employment Agreement” means the written “Employment Agreement,” if any,
executed before the Effective Date between the applicable Eligible Employee and
an authorized representative of the Company.
m.“Participation Agreement” means an Employee Participation Agreement in a form
provided by the Company in its sole discretion which binds the Eligible Employee
to the terms and conditions in this Plan and which an Eligible Employee must
timely sign and return to the Company in order to be eligible to receive a
Retention Bonus under this Plan.
n.“Qualifying Termination” means the involuntary termination of an Eligible
Employee’s employment with the Company or an Affiliate before the end of the
Retention Period either by the Company or an Affiliate without Cause or due to
the Eligible Employee’s death or Disability. A “Qualifying Termination” thus
shall not include any other termination of an Eligible Employee’s employment
with the Company or an Affiliate, including without limitation a termination of
employment by the Company or an Affiliate for Cause, by the Eligible Employee
for any reason, or a paid suspension of the Eligible Employee pending an
investigation authorized by the Company, an Affiliate, or a governmental
authority, or a determination by the Company or an Affiliate whether the
Eligible Employee has engaged in acts or omissions constituting Cause.



--------------------------------------------------------------------------------

Exhibit 10.1
o.“Retention Bonus” means the payment described in Section 2.1 the amount of
which has been decided by the Committee in its sole discretion and is set forth
by each Eligible Employee’s name on Exhibit A to this Plan.
p. “Retention Period” means, with respect to each Eligible Employee, the period
commencing on the Effective Date and ending on December 31, 2021.
q.“Termination Date” means the date upon which an Eligible Employee’s employment
with the Company or its Affiliate terminates.
1.2 Number. Wherever appropriate in this Plan, words used in the singular shall
be considered to include the plural and the plural to include the singular.
1.3 Headings. The headings of Articles and Sections in this Plan are included
solely for convenience and, if there is any conflict between such headings and
the text of the Plan, the text shall control.
ARTICLE II


RETENTION BONUS


2.1 Retention Bonus. If an Eligible Employee’s employment continues through
April 30, 2021, the Company shall pay to the Eligible Employee on the next
business day an amount in cash equal to 50% of the Retention Bonus allocated to
him in Exhibit A. If an Eligible Employee’s employment continues through
December 31, 2021, the Company shall pay to the Eligible Employee on the next
business day an amount in cash equal to the remaining 50% of the Retention Bonus
allocated to him in Exhibit A. If an Eligible Employee experiences a Qualifying
Termination on or before December 31, 2021, the Company shall pay to the
Eligible Employee on the next business day following the Termination Date any
unpaid portion of the Retention Bonus allocated to him in Exhibit A. If an
Eligible Employee ceases to be an Employee on or before December 31, 2021 for
any reason other than a Qualifying Termination, the Company shall have no
obligation to pay him any unpaid portion of the Retention Bonus allocated to him
in Exhibit A.
2.2 Clawback Rights and Repayment Obligations; After-Acquired Evidence.
a.Clawback Rights and Repayment Obligations. Notwithstanding any other provision
of this Plan, the obligations of the Company to provide any Retention Bonus to
any Eligible Employee is subject to the conditions that the Eligible Employee
(i) timely signs a Participation Agreement and returns the signed Participation
Agreement to the Company; and (ii) fully complies with all of his
confidentiality, non-disclosure, non-competition, non-solicitation, intellectual
property, and similar obligations under his Employment Agreement, if any, or any
other agreement with the Company or its Affiliate and the common law (each, a
“Condition”). If an Eligible Employee who receives a Retention Bonus does not
fully satisfy all of these Conditions, or ceases (for any reason other than a
Qualifying Termination) to be an Employee of the Company or its Affiliates at
any time on or prior to the last day of the Retention Period, he shall be deemed
to be a “Disqualified Employee” for purposes of this Plan, such Disqualified
Employee shall repay to the Company or its Affiliate the full amount of any
portion of the Retention Bonus previously received (the “Amount Due”), and such
Amount Due shall be an indebtedness of such Disqualified Employee to the Company
or its Affiliate, as applicable. The Amount Due shall become immediately due and
payable in full and shall be promptly repaid by such Disqualified Employee. At
the option of the Company or its Affiliate, as applicable, any amounts so
payable may be deducted from any amounts owed by the Company or its Affiliate to
the Disqualified Employee, including without limitation any amounts owed as
wages, salary, bonuses, severance or similar pay, equity, or other incentive
compensation or awards, expense reimbursements, and any other remuneration due
for or on account of the Disqualified Employee’s employment with the Company or
its Affiliates, provided, however, that no such deduction shall be made to the
extent that it would result in a tax being owed pursuant to Section 409A of the
Code. By accepting a Retention Bonus, the Eligible Employee authorizes the
Company or its Affiliate, as applicable, to deduct the full amount of the Amount
Due. If such deduction does not fully satisfy the Amount Due, the Employee
agrees to repay the remaining unpaid balance to the Company or its Affiliate, as
applicable, within 30 days of such termination.
b.After-Acquired Evidence. Notwithstanding any provision of this Agreement, if
the Company acquires evidence after paying any portion of the Retention Bonus to
an Eligible Employee and the Board determines in its sole discretion that a
condition existed prior to such payment that,



--------------------------------------------------------------------------------

Exhibit 10.1
had the Company been fully aware of such condition, would have given the Company
the right to terminate the Eligible Employee’s employment for Cause before such
payment, then the Eligible Employee shall immediately repay to the Company or
its Affiliate the full amount of such portion of the Retention Bonus as though
such Retention Bonus constituted an Amount Due under Section 2.2(a) of this
Plan.
c.Non-Exclusive Rights and Remedies. The rights and remedies of the Company and
its Affiliates under this Section 2.2 shall be in addition to any other
available rights and remedies should any Eligible Employee fail to fully satisfy
any Condition or should the Company discover any applicable after-acquired
evidence as well as all rights and remedies available under the clawback
policies or procedures of the Company or its Affiliates which may provide for
forfeiture and/or recoupment of amounts paid or payable under this Plan.


2.3 Withholding and Deductions. With respect to any payment to be made to any
Eligible Employee under this Plan, the Company, or its Affiliate if the
Affiliate is making the payment, shall deduct, where applicable, any amounts
authorized by the Eligible Employee and permissible under applicable law, and
shall withhold and report all amounts required to be withheld and reported by
applicable law.
2.4 Payments after Death. In the event of the Eligible Employee’s death after he
becomes entitled to a payment of a Retention Bonus under this Plan, any such
payment shall be paid, at the time and in the manner such payment otherwise
would have been paid to the Eligible Employee, to the estate of the Eligible
Employee.
2.5 No Duplication of Benefits. The payments provided to an Eligible Employee as
described in this Plan shall offset substantially similar retention bonus
payments provided to such Eligible Employee pursuant to another retention
policy, plan, program, or agreement of the Company or an Affiliate; provided,
however, that no such offset shall be made against payments to the Eligible
Employee which are subject to Section 409A of the Code if such offset cannot be
made in a manner that complies with Section 409A of the Code.
ARTICLE III


ADMINISTRATION OF PLAN


3.1 Plan Administrator. The Plan will be administered by the Committee. The
Committee may adopt such rules and regulations for the administration of this
Plan as are consistent with the terms hereof, and will keep adequate records of
its proceedings and acts.
3.2 Committee’s Powers and Duties. It shall be a principal duty of the Committee
to see that the Plan is carried out, in accordance with its terms, for the
exclusive benefit of the Eligible Employees entitled to participate in the Plan.
The Committee shall have full discretionary power to administer the Plan in all
of its details, subject to applicable requirements of law. For this purpose, the
Committee’s powers shall include, but not be limited to, the following
discretionary authority, in addition to all other powers provided by the Plan:
(a) to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;
(b) to interpret the Plan, its interpretation thereof to be final and conclusive
on all persons claiming benefits under the Plan;
(c) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;
(d) to make all determinations as to the right of any person under the Plan,
including a right to receive a benefit under this Plan (including without
limitation to determine whether and when there has been a Qualifying Termination
and whether or when an Eligible Employee has failed to fully satisfy any
Condition);
(e) to appoint such agents, counsel, accountants, consultants, claims
administrators and other persons as may be required to assist in administering
the Plan;
(f) to allocate and delegate its responsibilities under the Plan and to
designate other persons to carry out any of its responsibilities under the Plan,
any such allocation, delegation or designation to be in writing; and
(g) to obtain from the Company and its Affiliates and from the Eligible
Employees such information as is necessary for the proper administration of the
Plan.



--------------------------------------------------------------------------------

Exhibit 10.1


3.3 Member’s Own Participation. No member of the Committee may act, vote, or
otherwise influence a decision of the Committee specifically relating to himself
or herself as a participant in the Plan.
3.4 Indemnification. The Company shall indemnify and hold harmless each member
of the Committee against any and all expenses and liabilities arising out of his
or her administrative functions or fiduciary responsibilities with respect to
the Plan, including any expenses and liabilities that are caused by or result
from an act or omission constituting the negligence of such member in the
performance of such functions or responsibilities, but excluding expenses and
liabilities that are caused by or result from such member’s own gross negligence
or willful misconduct. Expenses against which such member shall be indemnified
hereunder shall include, without limitation, the amounts of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.
3.5 Compensation, Bond, and Expenses. The members of the Committee shall not
receive any additional compensation for their services as members of the
Committee. To the extent required by applicable law, but not otherwise,
Committee members shall furnish bond or security for the performance of their
duties hereunder. The Committee may employ such agents, accountants, and legal
counsel (who may be agents, accountants, and legal counsel for the Company) as
may be appropriate for the administration of the Plan. Any expenses properly
incurred by the Committee incident to the administration, termination or
protection of the Plan, including the cost of furnishing bond, shall be paid by
the Company.
ARTICLE IV


GENERAL PROVISIONS


4.1 Funding. The benefits provided under the Plan shall be unfunded and shall be
provided from the general assets of the Company and its Affiliates. It is
expected that, with respect to an Eligible Employee who is employed by an
Affiliate at the time a payment becomes due, payments made pursuant to the Plan
will be made by such Affiliate; provided, however, that if the Affiliate fails
to pay any amount when due for any reason, such payment shall be made by the
Company, and the Company and the employing Affiliate shall be and remain jointly
and severally liable for such payment until the payment has been paid in full.
4.2 Cost of Plan. The entire cost of the Plan shall be borne by the Company and
its Affiliates and no contributions shall be required of the Eligible Employees.
4.3 Amendment and Termination.
(a) Except as otherwise provided in this Section 4.3, the Plan may not be
terminated and may be amended only if such amendment does not adversely affect
the benefits or protections provided under the Plan to any individual who is an
Eligible Employee, and any such attempted amendment or termination shall be null
and void ab initio as it relates to such individual.
(b) Notwithstanding the foregoing provisions of this Section 4.3, if any
compensation or benefit provided by the Plan may result in being subject to the
tax imposed by Section 409A of the Code, the Board may modify the Plan as
necessary or appropriate in the best interests of the Eligible Employees (1) to
exclude such compensation or benefit from being deferred compensation within the
meaning of Section 409A of the Code, or (2) to comply with the provisions of
Section 409A of the Code and its related Code provisions (and the rules,
regulations and other regulatory guidance relating thereto); provided, however,
that no amendment made pursuant to the provisions of this Section 4.3(c) shall
reduce the value of the compensation or benefits that would be payable pursuant
to this Plan with respect to an Eligible Employee without the written consent of
such Eligible Employee.
(c) Any provision of this Plan to the contrary notwithstanding, this Plan shall
terminate automatically upon the later of the last day of the Retention Period
or the date as of which all benefit obligations and payments owed pursuant to
the Plan have been satisfied in full.
4.4 No Contract of Employment. The adoption and maintenance of this Plan does
not, and shall not be deemed to, guarantee any Employee’s employment with the
Company or an Affiliate for any specific period and does not alter the at-will
nature of the employment relationship between the Company or an Affiliate and
any Employee who is employed by the Company on an at-will basis. Accordingly,
any such Employee, the Company, or an Affiliate may terminate the employment
relationship as freely and with the same effect as if the Plan had not



--------------------------------------------------------------------------------

Exhibit 10.1
been established at any time, with or without Cause, at the option of either
party, with or without notice. Any representation contrary to the previous two
sentences shall be invalid unless obtained in writing and signed by a duly
authorized representative of the Board.
4.5 Severability. Any provision in the Plan that is found to be prohibited or
unenforceable by any court of competent jurisdiction by reason of applicable law
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating or affecting the remaining
provisions hereof, any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction, and any such provision shall be reformed by the court and enforced
to the maximum extent permitted under applicable law.
4.6 Nonalienation. An Eligible Employee shall have no right or ability to
pledge, hypothecate, anticipate, assign, or otherwise transfer any benefit or
right under the Plan, except by will or the laws of descent and distribution.
4.7 Assumption; Successors and Assigns. The Company shall ensure that any
successor or assignee to all or substantially all the business and/or assets of
the Company, whether direct or indirect, by purchase, merger, consolidation, or
otherwise, to assume and perform the obligations under this Plan, whether by
operation of law or written agreement. The Plan shall be binding upon the
Company, its Affiliates, and any successor or assignee of the Company or its
Affiliates, and shall inure to the benefit of and be enforceable by the Eligible
Employees. Any successor or assignee of the Company shall be substituted for and
take the place of the Company for all purposes of this Plan following such
assumption or assignment.
4.8 Code Section 409A. This Plan is intended to be exempt from Section 409A of
the Code and the Treasury Regulations and other guidance thereunder and any
ambiguous provisions will be construed in a manner that is consistent with that
intent. Notwithstanding the foregoing, neither the Company or its Affiliates, or
any director, officer, or employee of the Company or its Affiliates make any
guarantee as to the tax treatment of any payments or benefits to be provided
pursuant to the Plan.
4.9 Governing Law; Venue; Jury Trial Waiver. The Plan shall be governed and
construed in accordance with the laws of the State of Texas (without giving
effect to any choice-of-law rules that may require the application of the laws
of another jurisdiction), except to the extent preempted by federal law. In the
event that any dispute arising from or related to this Plan or an Eligible
Employee’s employment or termination of employment results in a lawsuit, (a) the
parties agree that the exclusive forum for such lawsuit shall be in the state or
federal courts located in Tarrant County, Texas, subject to the Company’s or its
Affiliates’, the Plan’s, or their representatives’ right to move such lawsuit to
federal court; (b) the Eligible Employee expressly consents to the exercise of
personal jurisdiction by any state or federal court located in Tarrant County,
Texas; and (c) the Company and each Eligible Employee mutually and irrevocably
waive the right to trial by jury with respect to any legal claims or cause of
actions arising out of or relating to this Plan and agree not to ask for a jury
in any such lawsuit.


IN WITNESS WHEREOF, this Plan has been adopted by the Board as of the Effective
Date.







BASIC ENERGY SERVICES, INC.By:/s/ Eric W. LannenName:Eric W. LannenTitle:Chief
Human Resources Officer













--------------------------------------------------------------------------------

Exhibit 10.1
EXHIBIT A
TO
BASIC ENERGY SERVICES, INC.
KEY EMPLOYEE RETENTION BONUS PLAN
(Eligible Employees)


Employees Eligible to Participate and Retention Bonuses




[Redacted]

